Citation Nr: 1101743	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1984 to December 
1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 Vocational Rehabilitation (VR) 
decision by the RO that, in pertinent part, denied additional 
vocational rehabilitation benefits.  The Veteran timely appealed.

In July 2010, the Veteran testified during a hearing before the 
undersigned at the RO.


FINDINGS OF FACT

1. The Veteran agreed to and completed a Vocational 
Rehabilitation Program as established by her Individualized 
Written Rehabilitation Plan (IWRP).

2. The record does not establish that additional training is 
required to achieve entry-level employability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to additional 
vocational training under Chapter 31, Title 38, United States 
Code, have not been met. 38 U.S.C.A. §§ 3100, 3101, 3102 (West 
2002); 38 C.F.R. §§ 21.1, 21.70, 21.72 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits. The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010).

The VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, there 
is no indication that Congress intended the VCAA to revise the 
unique, specific claim provisions of Chapter 31, Title 38 of the 
United States Code.  Cf. Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  Accordingly, VCAA notice is not required in this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  In July 
2009, VA amended its vocational rehabilitation and employment 
(VR&E) regulations concerning VA's responsibility to provide 
notification regarding information or evidence needed to 
substantiate a claim for vocational rehabilitation benefits and 
services.  VA has a duty to assist claimants in obtaining 
evidence.  See 74 Fed. Reg. 31,854 (July 6, 2009).  The 
amendments are applicable to claims for vocational rehabilitation 
benefits and services filed on or after August 5, 2009, and 
hence, are not applicable to the Veteran's claim.

The Veteran was afforded a hearing before the undersigned in July 
2010.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the United 
States Court of Appeals for Veterans Claims (Court) recently held 
that the Veterans Law Judge who chairs a Board hearing fulfill 
two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked, or was outstanding that 
might substantiate the claim.  It was also noted that limited 
employment assistance has been offered to the Veteran.  Neither 
the Veteran nor her representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been 
identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

A person is entitled to vocational rehabilitation under United 
States Code Title 38, Chapter 31 if that person is a veteran with 
a service-connected disability compensable at a rate of 20 
percent or more and that person is determined by VA to be in need 
of rehabilitation because of an employment handicap. See 38 
U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2010). 
"Employment handicap" means an impairment, resulting in 
substantial part from service- connected disability, of a 
veteran's ability to prepare for, obtain, or retain employment 
consistent with such veteran's abilities, aptitudes and 
interests. See 38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. § 21.35 
(2010).

The purpose of Chapter 31, Title 38, United States Code, is to 
provide for all services and assistance necessary to enable 
veterans with service-connected disabilities to achieve 
independence in daily living and, to the extent possible, to 
become employable and to obtain and maintain suitable employment. 
38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. § 21.70 (2010).

Rehabilitation to the point of employability may include the 
services needed to (1) valuate and improve the veteran's ability 
to undertake training; (2) train the veteran to the level 
generally recognized as necessary for entry into employment in a 
suitable occupational objective. Where a particular degree, 
diploma, or certificate is generally necessary for entry into the 
occupation, e.g., an MSW for social work, the veteran shall be 
trained to that level. 38 U.S.C.A. §§ 3101, 3104 (West 2002); 38 
C.F.R. § 21.72 (2010).

An Individualized Written Rehabilitation Plan (IWRP) will be 
developed for each veteran eligible for rehabilitation services 
under Chapter 31. The plan is intended to assist in (1) providing 
a structure which allows VR&E staff to translate the findings 
made in the course of the initial evaluation into specific 
rehabilitation goals and objectives; (2) monitoring the veteran's 
progress in achieving the rehabilitation goals established in the 
plan; (3) assuring the timeliness of assistance by Department of 
Veterans Affairs staff in providing services specified in the 
plan; and (4) evaluating the effectiveness of the planning and 
delivery of rehabilitation services by VR&E staff. (b) A plan 
will be prepared in each case in which a veteran will pursue (1) 
A vocational rehabilitation program, as that term is defined in § 
21.35(i). 38 U.S.C.A. § 3107 (West 2002); 38 C.F.R. § 21.80 
(2010).

The purposes of the IWRP are to (1) identify goals and objectives 
to be achieved by the veteran during the period of rehabilitation 
services that will lead to the point of employability; (2) plan 
for placement of the veteran in the occupational field for which 
training and other services will be provided; and (3) specify the 
key services needed by the veteran to achieve the goals and 
objectives of the plan. 38 U.S.C.A. § 3107 (West 2002); 38 C.F.R. 
§ 21.84 (2010).

The IWRP will be jointly developed by VA staff and the veteran. 
The terms and conditions of the plan must be approved and agreed 
to by the counseling psychologist, the vocational rehabilitation 
specialist, and the veteran. 38 C.F.R. § 21.92 (2010).  

In this case, the Veteran's basic eligibility for vocational 
rehabilitation benefits is not in dispute.  Her service-connected 
disabilities are:  lumbosacral strain with herniated disc, rated 
as 40 percent disabling; right knee strain, rated as 10 percent 
disabling; and radiculopathy of the right lower extremity, rated 
as 10 percent disabling.  She therefore has service-connected 
disabilities compensable at 20 percent or more, and was in need 
of rehabilitation to overcome an employment handicap.  See 38 
U.S.C.A. §§ 3101, 3102; 38 C.F.R. §§ 21.40, 21.51(b).

Specifically, the Vocational and Rehabilitation Counseling Office 
determined that the Veteran was eligible for Chapter 31 benefits, 
determined that she had a serious employment handicap, and 
provided her with nearly 22 months of vocational rehabilitation 
and training to allow for completion of a bachelor's degree in 
the field of law and justice.  The training was completed in July 
1999.  Since then, the Veteran has maintained employment with the 
U.S. Department of Justice, Federal Bureau of Prisons.  She is 
currently employed as a correctional assistance officer.  
Thereafter, the Veteran was found "rehabilitated."  However, the 
Veteran now seeks additional vocational rehabilitation benefits.

Records reflect that, in September 2000 and in April 2004, the 
Veteran was denied additional vocational rehabilitation benefits 
based on a finding that the Veteran was suitably employed on a 
full-time basis.

The Veteran seeks additional vocational rehabilitation benefits, 
specifically to obtain a master's degree in psychology.  In 
essence, the Veteran contends that if she had the advanced degree 
she would be eligible for a more sedentary job in accordance with 
her exhibited degree of disability.  

VA treatment records, dated in September 2008, reflect that the 
Veteran complained of knee pain with prolonged standing and 
walking.  She also complained of stiffness in her lower back in 
the morning, which took about an hour to improve.  The Veteran 
reported that her hands and knees did not feel stiff in the 
morning, and that her hands bothered her mostly with activity-
e.g., washing dishes, preparing meals, etc.  The examiner noted 
that X-ray evidence was consistent with degenerative arthritis, 
which worsened with activity and improved with rest.

In November 2008, the Veteran's supervisor at the Federal Bureau 
of Prisons notified VA that, effective January 2009, the duties 
assigned to the Veteran were being modified.  The Veteran's newly 
assigned duties would include admitting and releasing inmates, 
and physically processing inmates into the federal prison system; 
and delivering and picking up mail for staff and inmates on a 
daily basis from the local post office. 

Later that same month, one of the Veteran's treating physicians 
indicated that the Veteran suffered from recurrent joint pains 
that affected the knees, back, and right hand; and that her 
condition would be exacerbated by any excessive walking, pushing, 
pulling, lifting, bending, or stooping.  The physician also 
recommended that the Veteran avoid any excessive repetitive usage 
of her hands.

A November 2008 narrative report by VA's Vocational 
Rehabilitation Counselor notes that the Veteran's job description 
was expected to change in January 2009, and that the Veteran 
expressed a concern that she could not perform the new duties of 
her job because of her service-connected disabilities.  The 
Veteran requested Chapter 31 assistance, and expressed a desire 
to remain in Federal service.  The Counselor also noted the 
Veteran's employment and education history, and factors of 
vocational impairment.  Specifically, the Veteran has stiffness 
and pain in her lower back, and knee pain with prolonged standing 
and walking.  She also reports right hand pain.  The Counselor 
indicated that the Veteran has limitations with standing, 
bending, lifting, and stooping for excessive periods of time.  
The Counselor also indicated that the Veteran has overcome the 
impairment to employment, and has been placed in rehabilitation 
status.  She has continuously remained employed for the past 15 
years with the same employer, and is considered to be suitably 
employed.

The Counselor noted that the Veteran was afforded an opportunity 
to provide documentation that she would not be able to perform 
the new duties of her job.  The Veteran did send in a medical 
letter, but then rescinded that letter both verbally and in 
writing.  The Veteran indicated that she could not get an 
appointment with her treating physician in the time period 
allowed, and that another physician provided the medical 
statement.  Based on the evidence of record, the Counselor found 
that the Veteran was not entitled to additional vocational 
rehabilitation services.

In January 2009, the RO determined that there was no material 
evidence that the Veteran's service-connected disabilities 
contributed to an employment handicap at the time; and concluded 
that the Veteran already had the education and training to 
qualify for a suitable job.
  
In February 2009, a VA physician provided an assessment of the 
Veteran's functional employment capacity.  The VA physician 
indicated that the Veteran's primary condition was 
osteoarthritis, and that her functional limitations in an 8-hour 
work day included:  walking 1 to 2 blocks; standing 25 percent to 
50 percent of time; sitting 25 percent to 50 percent of time; 
lifting 10 to 25 pounds; carrying less than 10 pounds; climbing 1 
to 2 flights of stairs; and restricting stooping, bending, 
twisting, and temperature extremes.  The VA physician opined that 
the Veteran could work in competitive employment if work demands 
were at or below her functional limitations.

In July 2010, the Veteran testified that her assigned duties at 
work are on a rotational basis.  She currently maintained files 
and liaisons with other agencies regarding inmates.  Her current 
position required her to sit at least 80 percent of the time.  
The Veteran testified that when her assigned duties involve 
processing  inmates in and out of the prison, her medical 
symptoms became aggravated.  The Veteran testified that she had 
to "put up with the working conditions" at the prison, or not 
work there.  She also testified that she had not been required to 
do the "heavy lifting" in the mail room.  The Veteran also 
testified that she had tried numerous times to move into a 
different job position, which would not aggravate her medical 
condition, but to no avail.  She testified that she tried to get 
a position in case management, where she would not have to do so 
much physical work, but that those applying with more education 
or degrees were selected.  She had worked at the corrections 
facility for 16 years and continued to work on a full time basis.  

Following rehabilitation to the point of employability, VA 
regulations provide the following for an extension: (i) the 
Veteran has been unable to secure employment in the occupation 
for which training has been provided despite intensive efforts on 
the part of the VA and the Veteran, and a period of retraining or 
additional training is needed; (ii) the skills which the Veteran 
developed in training for an occupation in which she was employed 
are no longer adequate to maintain employment in that field and a 
period of retraining is needed; (iii) the Veteran's service-
connected disability has worsened to the point that she is unable 
to perform the duties of the occupation for which the Veteran has 
been trained, and a period of training in the same or different 
field is required; (iv) the occupation in which the Veteran 
previously completed training is found to be unsuitable due to 
the Veteran's abilities and employment handicap.  38 C.F.R. §§ 
21.78(c)(4).

Likewise, in order to obtain reentrance into rehabilitation to 
the point of employability-i.e., receive an additional period of 
training or services, the evidence must show that: (1) the 
Veteran has a compensable service-connected disability; and 
either (2) current facts, including any relevant medical 
findings, establish that her service-connected disability has 
worsened to the extent that the effects of the service-connected 
disability considered in relation to other facts preclude her 
from performing the duties of the occupation for which she 
previously was found rehabilitated; or (3) the occupation for 
which she previously was found rehabilitated under Chapter 31 is 
found to be unsuitable on the basis of her specific employment 
handicap and capabilities. 38 C.F.R. § 21.284 (2010).

The VA counseling psychologist found that the Veteran had 
overcome the effects of her impairment to employability through 
further education and transferable skills; and that she qualified 
for other types of employment services.  It was concluded that an 
employment handicap no longer existed.

Following a review of the evidence of record, the Board notes 
that the medical evidence does suggest that the Veteran would 
have difficulty in a physically demanding job.  The Veteran has 
claimed that the job is more demanding and her testimony to the 
effect that her service-connected disabilities interfere with her 
work is credible.  Nevertheless, she has worked at her job for 
many years and continues to work there.  She has not offered any 
documentation that she has attempted to find other suitable 
employment for which her bachelor degrees in psychology and 
law/justice would qualify her.   

The Board also finds that the February 2009 VA opinion does not 
indicate that the Veteran's occupation for which she previously 
was found rehabilitated under Chapter 31 is unsuitable.  In fact, 
the VA physician indicated that the Veteran could work in 
competitive employment at or below her functional limitations.  
While the demands of her current job might strain her functional 
limitations, evidence that employment as a correctional 
assistance officer elsewhere or in another position in the field 
of law and justice or psychology would be unsuitable is not 
demonstrated.

There is no evidence that the service-connected disabilities have 
worsened to the point that the Veteran is unable to perform the 
duties of the occupation for which the Veteran has been trained, 
and for which she previously was found rehabilitated.  While the 
Board is impressed with the Veteran's ambition, and agrees that 
further education or an advanced degree could potentially result 
in a more desirable position, funding for education training 
through VA vocational rehabilitation programs is intended only to 
the point that entry-level employment may be achieved.  See 38 
C.F.R. § 21.72(a)(2) (2010).  This has clearly been accomplished 
here.  No further benefits are called for.

Based on the foregoing analysis, the Board finds that VA has 
fulfilled its obligations under the Vocational Rehabilitation 
Program as memorialized in the Veteran's IWRP.  The Veteran has 
earned bachelor's degrees that qualify her for entry level 
employment in the field of correctional officer.  No additional 
training is provided for or warranted.  The benefit sought on 
appeal is accordingly denied.  


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, U.S.C., is denied. 



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


